DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2020/0241740, of record) [Lee] in view of Liston et al. (2018/0192130) [Liston].
Regarding claims 1, 11, and 19, Lee discloses a media control device configured to launch an application or service on a smart media device, the device comprising: an input mechanism, responsive to manual user gestures, for generating signals that control a display associated with the smart media device (fig. 1 input device 150); and a processor, responsive to the input mechanism, for generating image data to be displayed on the display associated with the smart media device (fig. 1, processor 120); wherein:
a first user gesture causes the processor to generate a menu that includes an image of a plurality of images that correspond to a first plurality of preselected services (selection of a favorites menu, paragraphs 0111-0112); and
a second user gesture causes the processor to launch the service on the menu that is identified as desired for selection by the user (paragraphs 0115-0116).
Lee fails to disclose the services comprise applications.
In an analogous art, Liston teaches providing a specific “favorites” menu of launchable applications to a user to assist a user in more quickly launching preferred applications (figs. 5-7).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Lee such that the services also comprise applications, as suggested by Liston, for the benefit of assisting a user in more quickly launching preferred applications.

Regarding claims 2, 12, and 20, Lee and Liston disclose the media control device, method, and computer readable medium according to claims 1, 11, and 19, wherein the first plurality of preselected applications comprises applications preselected by the user and designated as favorites (Liston paragraph 0292).

Claims 3-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Liston as applied to claims 1 and 11 above, and further in view of Miura et al. (7,246,329) [Miura].
Regarding claims 3-6, 8-10, 13-16, and 18 Lee and Liston disclose the media control device and method according to claims 1 and 11 wherein the interface comprises a smart phone (Lee fig. 5A) with a touch screen (Lee paragraph 0111), but fail to disclose the device comprises a remote control unit having a plurality of buttons including a plurality of directional navigation keys and at least one button which is a dedicated long press button; depression of the dedicated long press button for a prolonged period of time is the first user gesture that causes the processor to generate the menu; and upon identifying a desired application using the plurality of directional navigation keys, each of which being associated with an application on the menu, depression of a selection key is the second user gesture that causes the processor to launch the desired application or service.
In an analogous art, Miura teaches it was common practice at the time of effective filing to present menu items as a radial menu wherein said menu is instantiated via first key press and an application is selection via a second directional keypress (col. 3 lines 13-30).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device and method of Lee and Liston to include a remote control unit having a plurality of buttons including a plurality of directional navigation keys and at least one button which is a dedicated long press button; depression of the dedicated long press button for a prolonged period of time is the first user gesture that causes the processor to generate the menu; and upon identifying a desired application using the plurality of directional navigation keys, each of which being associated with an application on the menu, depression of a selection key is the second user gesture that causes the processor to launch the desired application or service, as suggested by Miura. Presentation of a radial menu with items selectable by a remote control using conventional keypress input means is a combination of known elements with the predictable result of presenting a known and conventional type of menu.

Regarding claims 7 and 17, Lee, Liston, and Miura disclose the media control device and method according to claims 6 and 16, but fail to disclose the desired application or service is identified via a tilting of the smart phone.
Examiner takes official notice that tilting smartphones as a means for designating input was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Lee to include the desired application or service is identified via a tilting of the smart phone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Temple (2017/0168711 figs. 2C and 2E, paragraphs 0120-0122) for additional teaching that selection of menu items off a radial menu using directional keys on a remote control was conventional practice at the time of effective filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421